Citation Nr: 1719737	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  07-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to March 4, 2011 (excluding a temporary total evaluation from November 3, 2010, to February 1, 2011).  

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after March 4, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from September 2002 to November 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for degenerative disc disease of the lumbar spine, status-post laminectomy and lumbar spine fusion, and assigned a 20 percent rating, effective from November 16, 2004.  The Veteran appealed the assigned evaluation.

In a July 2011 rating decision, the RO granted a temporary total evaluation based on surgical or other treatment requiring convalescence, effective from November 3, 2010.  Thereafter, a 20 percent evaluation was assigned, effective from February 1, 2011.

In a November 2013 rating decision, the RO increased the evaluation assigned for the Veteran's lumbar spine disability to 40 percent, effective from March 4, 2011.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board remanded the appeal for further development in February 2011 and June 2014.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In the June 2014 remand, the Board referred the issues of entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling and entitlement to service connection for a heart disorder; an acquired psychiatric disorder, to include depression; and, peripheral neuropathy of the right lower extremity, to include as secondary to the service-connected lumbar spine disability, to the Agency of Original Jurisdiction (AOJ).  While the record indicates that the Veteran was afforded a VA peripheral nerves examination in September 2016, the AOJ has not yet adjudicated the claims.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded VA examinations in connection with his service-connected lumbar spine disability in July 2005, March 2011, September 2013, and August 2015.  However, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), a remand is required.  Specifically, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.

The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Although the Board regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the recent holding in Correia.  Therefore, on remand, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.

The Board further finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period in July 2005, March 2011, September 2013, and August 2015.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

In addition, the examiner should discuss any impact that the service-connected lumbar spine disability and left lower extremity peripheral neuropathy have on the Veteran's activities of daily living and ability to work.  In so doing, the examiner should consider the records from the Social Security Administration (SSA) and the July 2005, March 2011, September 2013, and August 2015 VA examination reports, as well as the December 2011 VA extraschedular evaluation opinion and the January 2012 VA administrative decision by the Director of Compensation Service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




